Citation Nr: 0331517	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  99-09 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating for aphakia of the 
left eye, evaluated as 30 percent disabling.  

2.  Entitlement to a higher initial rating for tingling and 
numbness of the tongue, evaluated as noncompensably 
disabling.  

3.  Entitlement to a higher initial rating for a scar on the 
right side of the neck, residuals of a right submandibular 
gland excision, evaluated as noncompensably disabling.  

4.  Entitlement to service connection for disability of the 
teeth and gums, to include a claim for service connection for 
periodontitis.  

5.  Entitlement to a higher initial rating for calluses of 
the right foot, evaluated as noncompensably disabling.  

6.  Entitlement to a higher initial rating for calluses of 
the left foot, evaluated as noncompensably disabling.  

7.  Entitlement to a higher initial rating for athlete's 
foot, evaluated as noncompensably disabling.  

8.  Entitlement to service connection for arthritis of the 
toes.  

9.  Entitlement to service connection for a left knee 
disability.  

10.  Entitlement to service connection a positive PPD test.  

11.  Entitlement to service connection for chest pain, 
claimed to be due to undiagnosed illness.  

12.  Entitlement to service connection for slow 
comprehension, claimed to be due to undiagnosed illness.  

13.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  

14.  Entitlement to service connection for liver damage, also 
claimed as hepatitis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a August 1998 and February 2000 rating 
decisions of the Louisville, Kentucky and Nashville, 
Tennessee Regional Offices (RO) (respectively) of the 
Department of Veterans Affairs (VA).  

The issues reflected on the title page are those that are 
perfected for appeal.  Correspondence received from the 
veteran in April 2003 shows that he read the statement of the 
case and any supplemental statements of the case, but was 
only appealing the following issues:  service connection for 
Persian Gulf War Syndrome, severe dental disease, PTSD, 
Hepatitis C and physical disability from Arabic surgery in 
Omar, scar on neck, and depression caused by the termination 
of permanent job with VA in Kentucky.  The RO is encouraged 
to obtain further clarification from the veteran and his 
representative about the issues the wishes to pursue and 
those he wishes to withdraw.  

The veteran did initiate a claim for service connection for 
hypertension that was denied in October 2000, and the veteran 
initiated an appeal with respect to that determination.  In 
December 2002, however, the veteran reported that he had was 
withdrawing that issue.  

Finally, in March 1999, the veteran raised the claim of 
entitlement to migraine headaches that he stated were due to 
his aphakia of the left eye.  This matter is referred to the 
RO for all appropriate development and adjudication.  


REMAND

Additional evidence was received at the Board on behalf of 
the veteran's claims in August 2003.  Nevertheless, a remand 
to the RO is required in this case because the veteran did 
not waive his right to have the RO consider the new evidence 
in the first instance.  Thus, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Circ. 2003); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).  

With respect to the skin condition, the Board observes that 
the disability ratings pertaining the evaluation of skin 
conditions have been revised pursuant to 67 Fed. Reg. 49590-
49599 (July 31, 2002), effective August 30, 2002.  The 
veteran's service-connected skin condition, currently 
evaluated as noncompensably disabling should be evaluated 
under the new criteria.  The Board observes that the veteran 
has been rated under Diagnostic Code 7806, the minimum 
compensable rating of 10 percent which under the new criteria 
requires a skin condition involving at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  
38 C.F.R. § 4.118, Code 7806 (2003).  Additional examination 
is necessary to evaluate the veteran's current disability 
under these new criteria.  

In view of the foregoing, this case is remanded to the RO for 
the following actions.  

1.  The RO should review the veteran's 
claim in the light of the evidence 
received into the record since August 
2003.  

2.  The veteran should be afforded a VA 
skin examination in order to determine 
the current nature and severity of his 
service-connected skin condition.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner is requested to evaluate the 
veteran's disability under the new 
criteria for rating skin conditions.  In 
particular, the examiner is requested to 
state whether the veteran has a skin 
condition involving at least 5 percent, 
but less than 20 percent, of the entire 
body; if at least 5 percent, but less 
than 20 percent, of exposed areas are 
affected; or if intermittent systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs are required for 
a total duration of less than six weeks 
during the past 12-month period.  

3.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  Where 
a change in the law has occurred, the 
RO's discussion should reflect 
consideration of the veteran's 
entitlement under both the old and 
amended versions of the law.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




